ta at! CA
Hand-Delive’®

FILED
UNITED STATES DISTRICT COURT CHARLOTTE, NC
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION MAY ~ 8 2020

CASE NO.: 3:20-CV-00182-RJC-DSC us DISTRICT COURT

WESTERN DISTRICT OF NGC
LEGRETTA F. CHEEK,

Plaintiff,
VS.
BANK OF AMERICA, N.A., JOHN DOE,
GURSTEL LAW FIRM, P.C., WHITNEY M.
JACOBSON, JESSE VASSALLO LOPEZ, BROCK
& SCOTT, PLLC, BIRSHARI COOPER,

Defendants.

 

 

PLAINTIFE’S MEMORANDUM IN OPPOSITION TO DEFENDANT BANK OF
AMERICA, N.A. MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM UNDER
RULE 12(b)(6)

Plaintiff LeGretta F. Cheek in the above — entitled and numbered cause, and files this

response and memorandum in Opposition to Defendant’s Motion to Dismiss as follows:

L INTRODUCTION 0... cece cee cece ee re rene eeenenenenenenenenenenens page 1
W. STATEMENT OF THE ISSUES...........ccececeeceeeeeenee ents nen en eens page 2
Wl. FACTUAL BACKGROUND AND PROCEDURAL HISTORY...... page 2
IV. STANDARD OF REVIEW....... cc ccececcecee eee nc ne eeeenen en eeee nen enees page 5
V. REQUEST FOR JUDICIAL NOTICE MUST BE DISMISSED........ page 6
VI. ARGUMENT AND AUTHORITIES........0.... cc cececeeneeeeeenenen ee eees page 6
VII. COUNT VII - Violations of the North Carolina Debt Collection Act.... page 14
VII. CONCLUSION... cece cee n erence eee nee eee e nen enon ee ee een rege page 15
CERTIFICATE OF SERVICE 0.0... ceeee eect eenenee eee ea ene enenens page 16
Exhibit 7 and Exhibit 8

Plaintiff Ggps atin ZO Dewn OMG RV ODIAAS colaprawanent 23 Filed 05/08/20 Page 1 of Hage 1 of 1

 
FILED
CHARLOTTE, NC

MAY - 8 2020
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA US DISTRICT court NC
CHARLOTTE DIVISION WESTERN DISTRICT
CASE NO.: 3:20-cv-00182-RJC-DSC

ad

Hand-Detivet

LEGRETTA F. CHEEK,
Plaintiff,

vs.

BANK OF AMERICA, N.A., JOHN DOE,
GURSTEL LAW FIRM, P.C., WHITNEY M.
JACOBSON, JESSE VASSALLO LOPEZ, BROCK
& SCOTT, PLLC, BIRSHARI COOPER,

Defendants.

 

 

_ PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT BANK OF
AMERICA, N.A. MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM UNDER
RULE 12(b)(6)

Plaintiff, LeGretta F. Cheek (Cheek) asks this Court to deny Defendant Bank of America,
N.A. (BANA) Motion to Dismiss for Failure to State a Claim under the Fed. R. Civ. P. 12(b)(6)

and states as follows:
I. INTRODUCTION

BANA brings its motion before this Court for Motion to Dismiss arguing Ms. Cheek’s
Original Complaint should be dismissed under the Fed. R. Civ. P. 12(b)(6), because it is barred
by the doctrines of Rooker-Feldman and res judicata, Ms. Cheek cannot establish that BANA is
a debt collector as defined by Fair Debt Collection Practices Act (FDCPA), and it fails to state a
claim under the North Carolina Fair Debt Collection Practices Act (NCDCPA) which Ms. Cheek

has corrected to North Carolina Debt Collection Act (NCDCA) in her argument.

Page 1 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 2 of 17
Unfortunately, BANA does not come before this Court in candor as it should in bringing
its motion. In BANA’s judicially noticeable facts they reference the Maricopa County Civil
Filing in Arizona State Court judgment of the Collection Complaint (See Exhibit A) in the
amount of $34,139.70. But BANA fails to include many details where ‘judgment was entered on
October 2, 2019, the action by Ms. Cheek prior to the judgment and the merit of the final ruling.
BANA drones about facts not in evidence such as “Ms. Cheek had removed herself to North
Carolina” and Rooker-Feldman and res judicata when the facts surrounding the case are far

different than portrayed by BANA.
II. STATEMENT OF THE ISSUES

BANA argues that it is entitled to a Motion to Dismiss because the court lacks subject
matter jurisdiction under Fed. R. Civ. P. 12(b)(1), Arizona court entered a final judgment on the
merits addressing the same causes of action alleged in the present lawsuit, and because Ms.

Cheek failed to state a claim.
Tt. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

This case referenced herein arises from actions and behavior taken by BANA that
commenced on February 8, 2019. Ms. Cheek was served with a lawsuit in an attempt to collect
an alleged debt while visiting in Arizona from North Carolina, where she has been
continually a legal resident since 1980. As a Defendant, Ms. Cheek filed a Motion to Dismiss
for Lack of Jurisdiction; Defendant’s Answer — and- Affirmative Defense to Plaintiff's

Complaint as shown Exhibit B; Defendant’s Response to Plaintiff's Opposition to Motion to

 

* Bank of America, N.A. vs. Legretta F. Cheek and J Doe spouse; .
http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caselInfo.asp?caseNumber=C V 20 18-056884

Page 2 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 3 of 17

 

 

 
Dismiss; Motion to Dismiss for Improper Venue; Affidavit of Legretta Ford Cheek In Support of
Opposition To Plaintiff's Request For Entry of Default Without Hearing; and Defendant’s

Opposition to Plaintiff's Motion to Dismiss to Have Defendant Deemed A Vexatious Litigant.

Ms. Cheek defaulted on a Summary Judgment because her motion for Defendant’s .
Opposition to Plaintiff's Summary Judgment was filed one (1) day after the judge ruling. In spite
of her hard efforts to defend herself travelling to and from Arizona, the Arizona court judged

in favor of BANA on the merit of defaulted Summary Judgment for collection of an allege debt.

The judgment amount of $34,139.70 reflects the same amount of the alleged debt in the
Collection Complaint as shown in Exhibit A. The court rendered BANA’s hired counsel Gurstel

Law Firm, P.C. (Gurstel) cost of $446.30 that totals $34,586.00.

Ms. Cheek received a collection letter dated January 20, 2020, from BANA’s hired
counsel Brock & Scott, P.C. (Brock) in North Carolina requesting monies owed for a credit
account in the amount of $34,586.00 (See Exhibit 4). Ms. Cheek disputed the alleged debt and
requested “Validation” as shown in Exhibits 7 & 8.

On or about February 10, 2020, Ms. Cheek received a second (2") collection letter from
Brock stating they validated the alleged debt. There validation was two bullet points. The first
bullet was account opening date, and the second bullet stated a current amount. BANA and

Brock offered a payment options for $34,586.00 as shown in Exhibit 5.

Ms. Cheek filed her Original Complaint on March 23, 2020, alleging violation of the
FDCPA, and the NCDCPA against Bank of America, N.A., John Doe, Gurstel Law Firm, P.C.,
Whitney M. Jacobson, Jesse Vassallo Lopez, Brock & Scott, PLLC, and Birshari Cooper. BANA

responded with a Motion to Dismiss [Doc. 15], while all other Defendants have yet to respond.

Page 3 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 4 of 17

 
Ms. Cheek alleges BANA and Brock is in violation of the FDCPA includes, but not
limited to an attempt to collect the same allege account and debt in the State of Arizona and

North Carolina for a different amount of $34,586.00 as shown in Exhibit 5.

Ms. Cheek alleges BANA is a Servicer by virtue of how it operates making it a debt
collector and liable to Ms. Cheek’s damages. Gurstel Law Firm plead to the Arizona court that
BANA was the Plaintiff in an alleged debt collection claim and obtained a judgment against
Ms. Cheek. Ms. Cheek suspects the perpetration or attempted perpetration of a crime or fraud
was consummated when BANA was falsely represented by Gurstel as a Plaintiff in the Arizona

complaint.

Ms. Cheek alleges BANA and Brock are in violation of the NCDCA includes, but not
limited to deceptive or misleading representation in falsely representing the amount of
$34,586.00 of the alleged debt in North Carolina from the judgment amount in Arizona which

included attorney fees of $446.30 as shown in Exhibit 3.

Ms. Cheek alleges BANA is in violation of the FDCPA and NCDCA includes, but not
limited to deceptive or misleading representation, using unfair practices, false representation and
deceptive means by trying to collect the same allege debt in Arizona and North Carolina at the

same time.

Contrary to BANA’s argument F.R.C.P. 8(a)(2) does not require Ms. Cheek to prove her
case at the notice pleading stage, but that each claim include a “short and plain
statement...showing that the pleader is entitled to relief.” The claims must include enough

factual allegations “to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Page 4 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 5 of 17
Twombly, 550 U.S. 544, 555 (2007). Ms. Cheek complaint should not be dismissed because it

states a plausible cause of action under Twombly and Rule 8(a)(2).

IV. STANDARD OF REVIEW

Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
claim showing that a pleader is entitled to relief,” in order to “give the Defendant fair notice of
what the...claim is and the grounds upon which it rests.” Bell Atlantic Corp v. Twombly, 550
USS. 544, 555 (2007), quoting Conley v. Gibson, 355 U.S. 41,47 (1957). “[A] complaint attacked
by a 12(b)(6) motion to dismiss does not need factual allegations.” Jd. At 555. “[We] do not
require heightened fact pleadings of specifics, but only enough facts to state a claim to relief that

is plausible on its face.” Jd. At 570.

When considering BANA’s Motions to Dismiss under Rule 12(b)(6), the court must
construe the factual allegations in the complaint in light most favorable to the Plaintiff. In re
Stac. Elecs. Sec. Litig., 89 F.3d 1399, 1403 (9th Cir. 1996); Jones v. General Elec. Co., 87 F.3d
209, 211 (7th Cir. 1996). Only if no possible construction of the alleged facts will entitle Plaintiff
to relief should the court grant Defendant’s motion. Hishon v. King & Spalding, 467 U.S. 69,73
104 S. Ct.2229,2232 (1984). The issue is not whether a plaintiff will ultimately prevail, but
whether the claimant is entitled to offer evidence to support the claim. Scheuer v. Rhodes, 416
USS. 232, 236 (1974). “The question therefore is whether in the light most favorable to the
plaintiff and with every doubt resolved in his behalf, the complaint states any valid claim for
relief.” Beanal v. Freeport McMoran, Inc., 197 F.3d 161, 164 (5" Cir. 1999). The court “should

view the complaint in the light most favorable to the plaintiff.” Mylan Labs, Inc. v. Matkari,

Page 5 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 6 of 17

 
7 F.3d 1130, 1134 (4" Cir. 1993). If the factual allegations in Ms. Cheek’s complaint support any

legal theory that entitles Ms. Cheek to some relief, the court should overrule BANA’s motion.
V. REQUEST FOR JUDICIAL NOTICE MUST BE DISMISSED

BANA’s request for the Court to take judicial notice of the Maricopa County Civil Filing
in the State of Arizona is completely unanalogous. The Arizona litigation has nothing to do with
FDCPA, which is a federal law, first enacted in 1977 as an amendment to the Consumer Credit
Protection Act, to curtail abusive debt collection practices. The claim BANA brought in Arizona
State court was to collect an alleged debt. Ms. Cheek’s claim as a Plaintiff in this case is solely
related to BANA’s actions and behavior in attempting to collect an alleged debt. It is a different
area of law. No claims of the FDCPA were ever raised by Ms. Cheek who was a defendant in
Arizona case. Additionally no adjudication of any claims related to FDCPA was made in the
Arizona State court ruling. Factually they are not related.

Under Federal Rule of Evidence 201, courts at any stage of a proceeding may "judicially
notice a fact that is not subject to reasonable dispute," provided that the fact is "generally known
within the court's territorial jurisdiction" or "can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned." Zak v. Chelsea Therapeutics Intern.,
Ltd., 780 F. 3d 597 - Court of Appeals, 4th Circuit 2015. Therefore the claims made by BANA in
this case are spurious and unfounded, and they should know better.

VI. ARGUMENT AND AUTHORITIES

A. BANA’s Claims Are Barred by Doctrine of Rooker-Feldman and Must Be Dismissed.

"[T]he Rooker-Feldman doctrine applies only when the loser in state court files suit in
federal district court seeking redress for an injury allegedly caused by the state court's decision

itself." Davani v. Virginia Dep't of Transp., 434 F.3d 712, 713 (4th Cir. 2006) (citing Exxon

Page 6 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 7 of 17

 
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005)). The doctrine "is confined to...
cases brought by state-court losers complaining of injuries caused by state-court judgments
rendered before the district court proceedings commenced and inviting district court review and

rejection of those judgments." Exxon, 544 U.S. at 284.

Ms. Cheek brought the present claim under FDCPA. Ms. Cheek’s complaint primarily
alleges that one or more of the Defendants violated the FDCPA by failing to validate and verify
the alleged debt as required by § 1692g, by using false and deceptive means in connection with
their collection of the alleged debt as prohibited by § 1692e, and by using unfair or
unconscionable means to collect the alleged debt as regulated by § 1692f. BANA’s argument in
this law suit under the Rooker-Feldman doctrine was not brought up ANY time or in ANY

manner in the Court in Arizona.

Secondly, Ms, Cheek’s complaint is not related to the alleged debt. It is related to the
behavior and actions of BANA and the Defendants in their attempt to collect the same alleged
debt twice. In no manner was it related to any FDCPA issues. It is very clear and settled that the
FDCPA violations arise from the action of a person attempting to collect an alleged debt. Not
about the alleged debt. No adjudication of any FDCPA claims was ever made in the Arizona
Court nor was it ever brought up in that court. Any decision to be rendered therefore is

completely a bogus argument by BANA.

Lastly, BANA has failed to support their argument with any citations showing Arizona
Court’s final ruling was FDCPA related. That is not surprising to BANA because the matter of

FDCPA did not arise in that case as shown in Exhibits A-C.

Page 7 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 8 of 17

 
BANA falsely argues “the Plaintiffs Complaint in this action is a direct attack upon the
judgment of the Arizona State Court.” BANA accuses Ms. Cheek for attacking the judgment of
the Arizona Court. Ms. Cheek has every right to file a complaint as a result of BANA’s violation
of her rights but its accusations are like the fire calling the kettle black when it is attacking her in

an attempt to collect the same alleged debt in two different states.

Congress was very specific in that a consumer acting as a Private Attorney General could
bring a court action against any person who violated their rights under the consumer protection
statues such as the Fair Debt Collection Practices Act and the North Carolina Debt Collection

Act which are at issue in this case.

Given that the Rooker-Feldman doctrine is completely irrelevant to this case, there is no
bar to consider BANA’s claims here. Therefore, the Court has proper subject matter jurisdiction

and their claim must be dismissed.

B. BANA’s Claims Are Barred by the Doctrine of Res Judicata and Must Be Dismissed.

Again Ms. Cheek disagrees with BANA’s bogus claims. BANA argues that Ms. Cheek’s
claims are barred by the doctrine of res judicata and must be dismissed.

In doing so it cites Jn re Gen. Adjudication of All Rights to Use Water in the Gila River
Sys. & Source and *Heinig v. Hudman, which Heinig ruling is in Ms. Cheek’s favor. BANA
states that under federal law “there are three elements of res judicata, all of which must be met:

(1) an identity of claims in the suit in which a judgment was entered and the current litigation,

 

? BANA cites In re Gen. Adjudication of All Rights to Use Water in the Gila River Sys. & Source 212 Ariz. 64, 69, | 14,

127 P.3d 882, 887 (2006) is problematic because the case is about mutuality for claim preclusion which has no bearing on this
case.

° BANA cites Heinig v. Hudman 177 Ariz. 66, 71, 865 P.2d 110, 115 (App.1993) to support their position is problematic for
BANA, because it supports Ms. Cheek’s defense where the summary judgment was incorrectly granted and res judicata has no
defense ‘We conclude that res judicata is no bar to the present action”. Id.

Page 8 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 9 of 17

 

 
(2) a final judgment on the merits in the previous litigation, and (3) identity or privity between
parties in the two suits.” BANA argues that each element of the doctrine of res judicata is
~ satisfied and Ms. Cheek’s claim should be barred when in fact that assertion is factually false as

explained below.

First, BANA falsely argues “the properly named parties in this action are identical to
those in the Arizona Litigation. (Compare ECF. No. 1 with Ex. A.).” Ms. Cheek ask what and
who are properly named parties? There are 6 (six) defendants in this case and two (2) defendants
in the Arizona Litigation. Here, the numbers are not equal or identical. Also, BANA filed a debt
collection lawsuit against LeGretta F. Cheek and J Doe Spouse as Defendants. In this case the

Plaintiff is LeGretta F. Cheek proving even more there are no identical parties in both cases.

Secondly, BANA again falsely argues “the Maricopa County Superior Court's entry of
judgment against Plaintiff was a final judgment and adjudication on the merits.” Ms. Cheek
disagrees and questions BANA’s false claims and argument. BANA fails to state the merits for
adjudication was a Default on Summary Judgment for a debt collection, and not a FDCPA
violation. A debt collection lawsuit and a violation of the FDCPA can occur, but are not automatically
rolled into the original debt collection case, unless the party would bring that issue up before the court. In
the Arizona case this issue did not occur.

Lastly, BANA also falsely argues “in the Arizona Litigation, the Plaintiff filed an answer
raising the same issues of improper venue, subject matter jurisdiction and the failure of BANA or

its agents to properly validate the debt pursuant to FDCPA as shown in Exhibit B.

Page 9 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 10 of 17

 
Clearly, as the Court can see that none of these elements of res judicata are present in
Ms. Cheek’s lawsuit. It is also clear that BANA seeks to advance in unsupported arguments of

claims and allegations specific to the Arizona Litigation that has no merits.

Once again Ms. Cheek will remind the Court that the case in Arizona was a collection of
an alleged debt. BANA has made yet another frivolous and unfounded argument because
Ms. Cheek’s complaint is about their ACTIONS in an attempt to collect an alleged debt. There
weren’t ANY discussions by Ms. Cheek on ANY issues related to FDCPA i.e. related to the
behavior and actions of BANA in their attempt to collect an alleged debt. Further there are no
FDCPA counts in this case for improper venue or subject matter jurisdiction.

BANA states “the actions undertaken with Brock & Scott [is] to domesticate the Arizona
judgment to North Carolina in order to continue further action consistent with the judgment.”
(Doc. 15, p 8 § 3). This is nonsensical.

Ms. Cheek argues that BANA’s defense is to have a law suit in one state and collect in
another at the same time is a deceptive act, and an insult to the Court. In fact, Brock’s collection
letters do not mention Arizona or a judgment as shown in Exhibits 4 & 5. The court should take
note that BANA alludes to alleged facts where there is no evidence supporting those facts in the

record.

If Ms. Cheek never mentioned the FDCPA violations in defending herself in the Arizona
case, and the parties are not identical, and the Arizona judge did not rule on any violations under

the FDCPA as shown in Exhibit C, then the res judicata doctrine does not apply.

C. Plaintiff Cannot Maintain a Cause of Action Against BANA Under FDCPA.

Page 10 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 11 of 17

 
As the Court is aware, this case is at the pleading stage and not to be decided at the
motion to dismiss stage. A simple statement and a motion to dismiss do not constitute evidence.

The standard here is that Ms. Cheek’s detailed factual allegations must be accepted as
true and demonstrate that Ms. Cheek has stated a claim under the FDCPA for the relief she has
requested. Ms. Cheek is not required to provide in full detail all facts that might be submitted on
summary judgment or at trial. A complaint is sufficient if it contains “a short and plain statement
of the claim showing that the pleader is entitled to relief [.]” F.R.C.P. 8(a)(2). Ms. Cheek has
alleged sufficient detail and the Court can determine the plausibility of her claims.

Ms. Cheek was concise and specific in her first response dispute letter wishing no
misunderstanding as to what EXACTLY she was requesting as shown in Exhibit 7. Instead of
what she requested, she received a “2 bullet response” and “payment options” letter as shown
in Exhibit 5. Ms. Cheek sent a second very detailed request as to leave no doubt for BANA as to
the fact that she was not requesting a mere letter but validation as shown in Exhibit 8.

Ms. Cheek did in fact allege sufficient details, and states a plausible cause of action under
Twombly and Iqbal. Therefore this case should move forward to Discovery to enable the true

facts to be found so that they can be presented to the triad of fact.

D. Even if Plaintiff Could Maintain a Cause of Action Against BANA for Violations of
FDCPA, Her claim Still Fails Because BANA Properly Validated the Debt.
BANA cites Chaudhry v. Gallerizzo 174 F. 3d 394 (4" cir. 1999) case law in support of
its defense that BANA has validated the allege debt properly. Ms. Cheek disputes BANA’s

attempt to quote a portion of Chaudhry case decision to justify their defense.

BANA’s argument “verification of a debt involves nothing more than the debt collector

confirming in writing that the amount being demanded is what the creditor is claiming is owed”

Page 11 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 12 of 17

 
is NOT about validation. Ms. Cheek didn’t request verification, but validation and that is
something different.

Ms. Cheek communicated by certified mail dated January 31, 2020, and February 12,
2020, as shown in Exhibits 7 & 8. There are no mentions of verification or attorney legal fees in
Ms. Cheek’s request as the cited case in Gallerizzo. Ms. Cheek has not received any factual
evidence of the alleged debt from BANA and counsel Brock, yet they continued to pursue the

claim and made demand for payment without validation as shown in Exhibit 5.

Additionally, the Chaudhry decision is not about validation with a collection agency. The

Chaudhry case was about the dispute over additional charges for Attorney fees.

Conveniently, BANA argues the debt validation letter provided by Brock “clearly shows
that the debt is owed by Bank of America, the account number and the amount owed.”

Ms. Cheek disagrees and their statement is conclusory and unsupported by any factual evidence.

BANA failed to meet the legal requirements for debt validation established by Gallerizzo
in this case. BANA’s argument should be set aside, and the case should go forward to the

Discovery stage to reach a proper conclusion on their alleged statement of validation.
E. The Complaint fails to state a claim against BANA for violations of NCDCA.

In Count VII, Ms. Cheek in error stated “North Carolina Fair Debt Collection Practices
Act, N.C. (NCDCPA) Gen.Stat. §§ 58-70” in her complaint. Instead, Ms. Cheek meant to state

‘North Carolina Debt Collection Act (NCDCA), N.C. Gen.Stat. §§ 75-50-75-54-75-56,”

Ms. Cheek’s NCDCA claim, "[t]he NCDCA prohibits debt collectors from engaging in

unfair debt collection practices, including the use of threats, coercion, harassment, unreasonable

Page 12 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 13 of 17

 
publications of the consumer's debt, deceptive representations to the consumer, or other
unconscionable means." Ross v. FDIC, 625 F.3d 808, 817 (4th Cir. 2010); see N.C. Gen. Stat. §§
75-50-75-56. An NCDCA claim has three threshold requirements. See Davis Lake Cmty. Ass'n v.
Feldmann, 138 N.C. App. 292, 295, 530 S.E.2d 865, 868 (2000); Reid v. Ayers, 138 N.C. App.
261, 263, 531 S.E.2d 231, 233 (2000). First, the "obligation owed must be a ‘debt;' second, the
one owing the obligation must be a ‘consumer;' and third, the one trying to collect the obligation
must be a ‘debt collector." Reid, 138 N.C. App. at 263, 531 S.E.2d at 233; see Glenn v. FNF
Servicing, Inc., No. 5:12-CV-703-D, 2013 WL 4095524, at *3 (E.D.N.C. Aug. 13, 2013)

(unpublished).

Under N.C. Gen.Stat. § 75-54, unfair practices include conduct which is fraudulent,
deceptive or misleading in debt collection. To prevail on a claim for violation of this section, one
need not show deliberate acts of deceit or bad faith, but must nevertheless demonstrate that the

act complained of "possessed the tendency or capacity to mislead, or created the likelihood of

deception." Overstreet v. Brookland, Inc., 52 N.C.App. 444, 279 S.E.2d 1 (1981).

§ 75-54 states in parts: Deceptive representation. No debt collector shall collect or
attempt to collect a debt or obtain information concerning a consumer by any fraudulent,

deceptive or misleading representation. Such violation includes, but not limited to the following:

(4) Falsely representing the character, extent, or amount of a debt against a consumer or

of its status in any legal proceeding.

(6) Falsely representing that an existing obligation of the consumer may be increased by
the addition of attorney's fees, investigation fees, service fees, or any other fees or

charges.

Page 13 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 14 of 17

 

 
VII. COUNT VII
Violations of the North Carolina Debt Collection Act
N.C, Gen.Stat. § 75-50 § 75-54 § 75-56, et seq.

1. Ms. Cheek is a consumer as defined by G.S. § 75-50(1).

2. BANA is a debt collector as defined by G.S. § 75-50(3).

3. BANA violated G.S. § 75-54(4) by "falsely representing the ... amount of a debt" against
Ms. Cheek by misleading her in trying to collect an amount from the Arizona judgment
that included attorney fees.

4, BANA violated G.S. § 75-54(4) by “deceptive or misleading representation” against Ms.
Cheek when she requested validation of the alleged debt, and they proceeded to collect

without any evidence to the amount of the alleged debt.

5. BANA violated G.S. § 75-54(6) by “falsely representing that an existing obligation of the
consumer may be increased by the addition of attorney's fees, investigation fees, service fees,
or any other fees or charges” against Ms. Cheek by misleading her in adding attorney and
other fees of an alleged debt she denied from another case in another state.

6. Under G.S. § 75-56(b) BANA’s violation of the NCDCA render them liable to

Ms. Cheek includes, but not limited to statutory damages, costs, and attorney's fees.

PRAYER FOR RELIEF
WHEREFORE, Ms. Cheek prays that this court:
a) Declare that BANA’s actions violate the NCDCA;
b) Enter judgment in favor of Ms. Cheek for statutory damages of four thousand
dollars $4,000 for each violation, under N.C. Gen.Stat. § 75-56(b);
c) Grant such further relief as deemed just.

Page 14 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 15 of 17

 
VU CONCLUSION

BANA is fully aware what the requirements of the FDCPA and NCDCA are. The fact
that BANA did not verify, state, or show any evidence they are the original creditor in their
Motion to Dismiss leads to a reasonable assumption there would be more information that was
not disclosed as required under 15 U.S.C §1692(g). BANA’s Motion to Dismiss should be
denied and this case should move forward to Discovery in order to answer questions factually.

WHEREFORE, because BANA has failed to make any factual arguments for dismissal
before the Honorable Court, Ms. Cheek respectfully requests the Court DENY BANA’s Motion
to Dismiss, and allow Ms. Cheek’s claim to move forward to trial on the merits. Should the
Court find that Ms. Cheek has failed to state a claim, that this court grant her leave to file an
Amended Complaint to correct any deficiencies identified by the Court in its order.

DEMAND FOR TRIAL BY JURY
Ms. Cheek hereby demands a trial by jury of all facts so triable as matter of law.

Dated: May 8, 2020 Respectfully Submitted,

   

bt AALS
yh go sth F EO oe

co

LeGretta F. Cheek

113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
704.578.4889
Icheek9167@aol.com

 

Page 15 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 16 of 17

 
CERTIFICATE OF SERVICE

I hereby certify this PLAINTIFF’S OPPOSITION TO DEFENDANT BANK OF

AMERICA, N.A. MOTION TO DISMISS was hand-delivered on Friday, May gh 2020, to

the United States District Court, Western District Court of North Carolina, 401 West Trade

Street, Charlotte, NC 28202. The Attorneys of records has access to the Clerk of Court electronic

CM/ECF system, which will transmit an email notification of such filing to the following

attorneys of record:

Tonya L. Urps

’ McGuireWoods LLP
201 N. Tryon Street, Suite 3000
Charlotte, NC 28202
turps@mcguirewoods.com
Counsel for Bank of America, N.A.

Caren D. Enloe

SMITH DEBNAM NARRON DRAKE
SAINTSING & MYERS LLP

P.O. Box 176010

Raleigh, NC 17601 cenloe@smithdebnamlaw.com
Counsel for Defendants Gurstel Law Firm, P.C.
Whitney M. Jacobson, Jesse Vassallo Lopez

This is the 8" day of May, 2020.

Alan M. Presel

Brock & Scott, PLLC

8757 Red Oak Blvd., Suite 150
Charlotte, NC 28217
alan.presel@brockandscott.com
Counsel for Brock & Scott, PLLC and
Birshari Cooper

Respectfully submitted,
led A \ . Age Be Al,

 

LeGretta F. Cheek

113 Indian Trail Rd. N Suite 100
Indian Trail, NC 28079
704-578-4889
Icheek9167@aol.com

Plaintiff pro se

Page 16 of 16

Case 3:20-cv-00182-RJC-DSC Document 23 Filed 05/08/20 Page 17 of 17

 
